DETAILED ACTION

This Office action is a reply to the amendment filed on 11/23/2022. Claims 1-22 are pending. No claims have been withdrawn, cancelled or added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, “another end of the rope” (line 7) is indefinite because it is unclear what the claim requires. The term “another” is generally understood to refer to an additional thing of an object already mentioned or known about. However, the claim does not previously define a first end of the rope. This rejection can be overcome by reciting a first end of the rope prior to reciting “another end of the rope”, such as the recitation of “a rope coupled at one end” in claim 1, line 6.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerstetter, Jr. (US 20100326768) (‘Kerstetter’) in view of Haab (US 4548293).
Claim 16, Kerstetter teaches a fall prevention system for a ladder having a wall portion (101, 102; Fig. 1), comprising:
an anchor bar (104; Fig. 1) coupled to the ladder (Fig. 1);
a rope 103 coupled to the anchor bar (Fig. 1);
a fastener 105 coupling another end of the rope that directly contacts at least one rung (rung 106; Figs. 1 and 2B) along the wall portion of the ladder (Fig. 1); and
a rope grab 107 slidably coupled to the rope between the anchor bar and the fastener (“[s]leeve 107 is moveable and/or slideable along rope 103”; [0025]; Fig. 1);
the rope grab secured to the rope until manually adjusted by user intervention (“the sleeve is pre-set by the operator to move only upwards along the rope”; “[t]he sleeve cannot move in the reverse direction down the rope unless and until the climber first affirmatively adjusts the sleeve to disengage the rope”; [0017]; Fig. 1).
Kerstetter does not teach the ladder comprising a nonvertical roof portion with respect to a ground surface, the nonvertical roof portion transitioning from the vertical wall portion and extending along a conical roof, such that the anchor bar is coupled to the nonvertical roof portion.
However, Haab teaches a ladder 36 comprising a vertical wall portion 38 and a nonvertical roof portion 44 with respect to a ground surface 18, the nonvertical roof portion transitioning from the vertical wall portion (Figs. 1 and 3) and extending along a conical roof (24; Figs. 1 and 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try changing the shape of the ladder such that the ladder has a vertical wall portion and a nonvertical roof portion with respect to a ground surface, the nonvertical roof portion transitioning from the vertical wall portion and extending along a conical roof, such that the fastener couples the other end of the rope that directly contacts the at least one rung along the vertical wall portion of the ladder, and the anchor bar is coupled to the nonvertical roof portion, with the reasonable expectation of providing a fall prevention system for a structure comprising a conical roof, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 18, Kerstetter and Haab teach all the limitations of claim 16 as above.
Kerstetter does not teach wherein the anchor bar is integrally formed with the conical
roof. However, it would have been obvious to one of ordinary skill in the art, at the time
of filing, to try forming the anchor bar integrally with the conical roof, with the reasonable
expectation of providing a more secure and durable attachment to the ladder, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerstetter, Jr. (US 20100326768) (‘Kerstetter’) in view of Haab (US 4548293) as above and further in view of Bogardus, Jr. (US 20160114199) (‘Bogardus’).
Claim 17, Kerstetter and Haab teach all the limitations of claim 16 as above. Kerstetter does not teach a lanyard coupled to the rope grab and a harness coupled to the lanyard. However, Bogardus teaches a lanyard (“lanyard’ [0059]; Figs. 7-9) coupled to the rope grab (Figs. 7-9); and a harness (“safety vest” 36) coupled to the lanyard (Figs. 7-9). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a lanyard coupled to the rope grab, and a harness coupled to the lanyard, with the reasonable expectation of coupling the user to the rope to prevent the user from falling, using known techniques, with no respective change in function.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerstetter, Jr. (US 20100326768) (‘Kerstetter’) in view of Haab (US 4548293) as above and further in view of Golkowski et al. (EP 3722539) (‘Golkowski’).
Claim 22, Kerstetter and Haab teach all the limitations of claim 16 as above. Although, Kerstetter further teaches the rope extending an entire length of the ladder, Kerstetter does not teach the rope comprising a vertical portion with respect to a ground surface along the ladder and a nonvertical portion along the roof. However, Golkowski teaches a fall prevention system, wherein a rope comprises a vertical portion with respect to a ground surface along the ladder (vertical portion of rope 1 along ladder 2; Fig. 1) and a nonvertical portion along the roof (nonvertical portion of rope 1 along roof 3; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the shape of the rope comprising a vertical portion with respect to a ground surface along the ladder and a nonvertical portion along the roof, with the reasonable expectation of providing a fall prevention system with a rope extending along the roof, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Allowable Subject Matter
Claims 1-15 and 20-21 are allowed.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Neither FR ‘578 or Kerstetter teaches a nonvertical roof portion of a ladder, which transitions from a vertical wall portion and extends along a conical roof, an anchor plate coupled to the conical roof, and a fastener coupling another end of the rope that is directly coupled to and directly contacts at least one rung of the ladder, as recited in claim 1. It would have been beyond the level of ordinary skill to modify or combine FR ‘578 or Kerstetter with any other cited prior art reference to arrive at the claimed invention. Claims 2-15 and 20-21 depend directly or indirectly from claim 1.
FR ‘578 does not teach an anchor bar coupled to at least the nonvertical roof portion of the ladder, as recited in claim 16. Instead, FR ‘578 teaches an anchor bar coupled to the underlying building structure. It would have been beyond the level of ordinary skill to modify or combine FR ‘578 with any other cited prior art reference to arrive at the claimed invention.
Kerstetter does not teach the rope coupling to the anchor bar using a connection loop and a shackle, as recited in claim 19. Instead, Kerstetter teaches camber shaped mechanisms (303, 304) that allow the rope to be pulled through the a space between the camber shaped mechanisms. It would have been beyond the level of ordinary skill to modify or combine Kerstetter with any of the cited prior art references to arrive at the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635